              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

TIMOTHY MICHAEL TOWERS, :
               Plaintiff, :             NO. 3:18-CV-1943
                          :
          v.              :
                          :
ANDREW M. SAUL,           :
Commissioner of Social    :
Security,                 :
               Defendant. :             [FILED VIA ECF]

                                 ORDER

AND NOW, this 31st day of March 2020, upon consideration of

Plaintiff’s Motion for Attorney’s Fees and Defendant’s Response, it is

hereby,

                               ORDERED

that Plaintiff, Timothy Towers, is awarded Three Thousand Six

Hundred Ninety Dollars and 00/100 Cents in attorney fees under the

Equal Access to Justice Act (“EAJA”). The attorney’s fees will be paid

directly to Plaintiff, Timothy Towers, and sent to the law offices of

Plaintiff’s counsel, George Mehalchick, Esquire. Full or partial

remittance of the awarded attorney fees will be contingent upon a

determination by the Government that Plaintiff owes no qualifying, pre-

existing debt(s) to the Government. If such a debt(s) exists, the
Government will reduce the awarded attorney fees in this Order to the

extent necessary to satisfy such debt(s).



                                       BY THE COURT:


                                       s/ Robert D. Mariani
                                      ________________________________
                                       ROBERT D. MARIANI
                                       U.S. DISTRICT COURT JUDGE
